DETAILED ACTION
Status of Claims 
Claims 1-8 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 06/10/2020
Application Data Sheet 						-Receipt Date 06/10/2020
Claims 								-Receipt Date 06/02/2022
Drawings-only black and white line drawings			-Receipt Date 06/10/2020
Information Disclosure Statement (IDS) 				-Receipt Date 06/10/2020
Specification							-Receipt Date 06/10/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 06/02/2022. Claims 1-8 are pending. Claims 1 and 6-8 are withdrawn. Applicant is reminded to use the proper claim status identifiers for the claims, see 37 CFR 1.121.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to as follows:
remove “and combinations of the following architectures” at line 3 since this language is made redundant by the Abstract already reciting an operating architecture “from among at least two of the following architectures”, an architecture from among at least two of the architectures is also an architecture from among combinations of the architectures
add “and” in line 5 after “(MISD) stream architecture,”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
remove instances of “and combinations of the following architectures” at page 1 lines 26-27, page 2 lines 28-29, and page 3 line 10 since this language is made redundant by the Abstract already reciting an operating architecture “from among at least two of the following architectures”, an architecture from among at least two of the architectures is also an architecture from among combinations of the architectures
Appropriate correction is required.

Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  
Claim 2- add “and” to the end of line 20
Claim 2 line 3- “a source code” should be “the source code”
Claim 2 line 12 and line 13- “in the case where” should be “in a case where” 
Claim 2- “the inclusion in the machine code of configuration functions” should be “including, in the machine code, configuration functions” since “an inclusion” is not previously introduced
Claim 2 lines 17-18- remove “and combinations of the following architectures” since this language is made redundant by the claim already reciting “an architecture from among at least two of the following architectures”, an architecture from among at least two of the architectures is also an architecture from among combinations of the architectures
Claim 3- the first instance of “the verification” should be “a verification”
Claim 3- “the input processing instructions” should be “input processing instructions” since they are not previously introduced
Claim 3- “the non-observance” should be “a non-observance”
Claim 5- “this program” should be “the compilation computer program”
Appropriate correction is required.

Response to Arguments
Applicant's election with traverse of Group II in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that:
“Contrary to what it is stated in the Office Action, the two groups of claims are "linked as to form a single general inventive concept" not only because of the dynamic imposing of operating architecture from among at least two of SIMD, MISD and MIMD. 
The two groups of claims contain further common features: the dynamic selection 
between the architecture types is made according to "configuration functions" included in the machine code (during the machine code compilation from the source code). See for example: 
- claim 1: "[...] the architecture being imposed dynamically [...] according to configuration
functions included in a machine code" 
- claim 2: "[...] compiling the source code into a machine code [...] the compilation comprises the inclusion in the machine code of configuration functions [...] to dynamically impose [...] an architecture [...]".” (Remarks pages 5-6)
This is not found persuasive because claim 1 does not require the operating architecture to be imposed by functions included in the machine code, instead the operating architecture may be imposed by “data to be processed and current processing instructions received as input for the processor”, since claim 1 recites:
the operating architecture being imposed dynamically by the control unit according to: configuration functions included in a machine code, and/or data to be processed and current processing instructions received as input for the processor.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites "computing means" for "receiving a source code as input".  This function is deemed to be a coextensive function performed by a processor (page 3, lines 15-19 of the original specification).  See MPEP 2181(II)(B).
Claim 2 recites "computing means" for "searching in the source code: for configuration data […], for first parts[…], for second parts […],"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the searching functions. Since the specification does not appear to disclose an algorithm for "searching in the source code: for configuration data […], for first parts[…], for second parts […]," the claims are rejected under 35 U.S.C. 112(a)/(b) below. 
Claim 2 recites "computing means" for "compiling the source code into a machine code"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the compiling functions. Since the specification does not appear to disclose an algorithm for "compiling the source code" the claims are rejected under 35 U.S.C. 112(a)/(b) below. 
Claim 3 recites "computing means" for "the verification of observance of a set of rules […]"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the verification functions. Since the specification does not appear to disclose an algorithm for " the verification of observance of a set of rules […]" the claims are rejected under 35 U.S.C. 112(a)/(b) below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites "computing means" for "searching in the source code: for configuration data […], for first parts[…], for second parts […],"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the searching functions. Since the specification does not appear to disclose an algorithm for "searching in the source code: for configuration data […], for first parts[…], for second parts […]," the claims are rejected under 35 U.S.C. 112(a). 
Claim 2 recites "computing means" for "compiling the source code into a machine code"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the compiling functions. Since the specification does not appear to disclose an algorithm for "compiling the source code" the claims are rejected under 35 U.S.C. 112(a). 
Claim 3 recites "computing means" for "the verification of observance of a set of rules […]"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the verification functions. Since the specification does not appear to disclose an algorithm for " the verification of observance of a set of rules […]" the claims are rejected under 35 U.S.C. 112(a). 
Claims 4-5 are rejected under 35 U.S.C. 112(a) based on their dependence from a rejected based claim.
Examiner suggests deleting “, implemented by computing means,” in claim 2 to overcome this rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 limitation “computing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original specification at page 3 lines 15-19 discloses that a processor performs the compilation method. However, a processor is sufficient structure for only basic functions of a processor, all other functions require disclosure of an algorithm per MPEP 2181 (II) (B), but there is no disclosure of an algorithm for “searching in the source code: for configuration data…, for first parts…, and for second parts…” or "compiling the source code into a machine code" as recited in claim 2. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Claim 3 recites "computing means" for "the verification of observance of a set of rules […]"  This is deemed to not be a coextensive function per MPEP 2181(II)(B).  Thus, sufficient structure would include the aforementioned processor executing any disclosed algorithm for carrying out the searching functions. Since the specification does not appear to disclose an algorithm for " the verification of observance of a set of rules […]" the claim is rejected under 35 U.S.C. 112(b). 
Claims 4-5 are rejected under 35 U.S.C. 112(b) based on their dependence from a rejected based claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner suggests deleting “, implemented by computing means,” in claim 2 to overcome this rejection. 
Claim 2 recites the limitation "the compilation" in line 14.  There is insufficient antecedent basis for this limitation in the claim since “a compilation” is not previously introduced and it is unclear whether this may be referring to the compiling at line 1 or the compiling at line 11 of claim 2. 
Claim 3 recites the limitation "the compilation" in line 3.  There is insufficient antecedent basis for this limitation in the claim since “a compilation” is not previously introduced and it is unclear which of the previous compiling/compilation this may be referring to. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is directed to a computer program without any structural recitations, which is software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,241 (hereinafter, Wilkinson) in view of US 5,933,642 (hereinafter, Greenbaum).
Regarding claim 2, Wilkinson teaches:
Claim 2: A method for compiling a source code, implemented by computing means (Fig. 19 host processor, see also col 15 lines 60-62), comprising the following steps: 
receiving a source code as input (col 47 lines 14-21: sequential source code is received as input by the compiler), searching in the source code: 
for first parts of the source code corresponding to data processing instructions including cascaded sequences of elementary operations (col 47 lines 14-25: the program analysis for examination of dependency data searches for parts of the source code that are data dependent, i.e. cascaded sequences of elementary operations in the source code), and 
for second parts of the source code corresponding to data processing instructions including elementary operations that are independent of one another (col 47 lines 14-25: analyzing the program for dependency will also search for operations that have no dependency, i.e. operations that are independent of one another), 
the method further comprising the following step: 
compiling the source code into a machine code (col 47 lines 14-16: the compiler creates/compiles the source code into an executable program, i.e. machine code), 
in the case where at least one configuration datum imposing an operating architecture of a processor has been identified and/or in the case where at least one first part of the source code and at least one second part of the source code have been identified, the compilation comprises the inclusion in the machine code of configuration functions (col 24 line 58-col 25 line 4 and col 33 lines 5-8: a broadcast command SIMD mode and a broadcast PME instruction, i.e. configuration functions, are included in the executable/machine code since they cause the PME to execute a transition to MIMD/SIMD), said configuration functions being arranged to dynamically impose on a processor executing the machine code an architecture from among at least two of the following architectures and combinations of the following architectures: 
a single instruction multiple data (SIMD) stream architecture, 
a multiple instruction single data (MISD) stream architecture, 
a multiple instruction multiple data (MIMD) stream architecture (col 24 line 58-col 25 line 4 and col 33 lines 5-8: the broadcast command SIMD mode and broadcast PME instruction, i.e. configuration functions, dynamically impose MIMD and SIMD architectures on the processor, see also col 12 lines 31-33).
	Wilkinson does not explicitly teach:
searching in the source code for configuration data imposing an operating architecture of a processor, 
the compilation including configuration functions in the machine code in the case where at least one configuration datum imposing an operating architecture of a processor has been identified and/or in the case where at least one first part of the source code and at least one second part of the source code have been identified;
	However, Greenbaum teaches: 
searching in the source code for configuration data imposing an operating architecture of a processor (col 4 lines 24-32 and col 7 line 62-col 8 line 4: the compiler searches for reconfiguration directives, i.e. configuration data, in the source code to compile the source code in accordance with a particular ISA, i.e. to impose an operating architecture, identified by the reconfiguration directive), 
the compilation including configuration functions in the machine code in the case where at least one configuration datum imposing an operating architecture of a processor has been identified and/or in the case where at least one first part of the source code and at least one second part of the source code have been identified (col 8 lines 37-48: the compiler includes reconfiguration instructions in the assembly statements, which are executed as machine code, in the case where reconfiguration directives, i.e. at least one configuration datum imposing an operating architecture, are identified);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the source code of Wilkinson to include reconfiguration directives for instructing the compiler to compile for different architectures as taught by Greenbaum such that the compiler in the combination will search for reconfiguration directives and include the SIMD/MIMD switching instructions in the executable code based on reconfiguration directives in the source code. One of ordinary skill in the art would have been motivated to make this modification to optimize the instruction set for particular phases of an application (Greenbaum col 4 lines 4-8) and to optimize for the architecture the instruction set will be executed on (Greenbaum col 4 lines 26-28).
	
Regarding claim 4, Wilkinson in view of Greenbaum teaches: 
Claim 4: A computer-readable non-transient storage medium on which is stored a compilation program comprising instructions for implementing the method as claimed in claim 2 (Wilkinson col 47 lines 14-25: the system uses a compiler to compile source code, a compiler is a program comprising instructions that must be stored in non-transient storage in order for the system to use the compiler to compile the source code). 

	Regarding claim 5, Wilkinson in view of Greenbaum teaches:
Claim 5: A compilation computer program comprising instructions for implementing the method as claimed in claim 2, when this program is run by a processor (Wilkinson col 47 lines 14-25: the system uses a compiler to compile source code, a compiler is a program comprising instructions that perform the compiling when the instructions are run by a processor, see also col 15 lines 60-62 and Fig. 19 host processor includes compiler to prepare/compile programs).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,241 (hereinafter, Wilkinson) in view of US 5,933,642 (hereinafter, Greenbaum) and US 8,156,474 (hereinafter, Teplitsky)
	Regarding claim 3, Wilkinson in view of Greenbaum teaches:
Claim 3: The method as claimed in claim 2, 
	Wilkinson in view of Greenbaum does not teach:
the verification of observance of a set of rules pre-established in the input processing instructions, the configuration functions included in the machine code during the compilation being also selected as a function of the observance or of the non-observance of said rules.
	However, the background of Teplitsky teaches:
verification of observance of a set of rules pre-established in input processing instructions (col 2 lines 5-10: a compiler verifies observance of syntax and semantics rules in a high level programming language, i.e. in input processing instructions), functions are included in the machine code during the compilation being also selected as a function of the observance or of the non-observance of said rules (col 1 lines 31-36: functions of a translated input file are included in an executable, i.e. included in the machine code, during compilation based on the successfully translating the input file with no errors, i.e. based on observance of the set of rules).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compiler of Wilkinson in view of Greenbaum to perform verification of the source program during compilation as taught by Teplitsky such that instructions of the source program, including the reconfiguration directives, are only included in the machine code when they observe the test cases/ set of rules of the verification. One of ordinary skill in the art would have been motivated to make this modification to ensure that a software application is error free (Teplitsky col 1 lines 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183